Citation Nr: 1117496	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1977 and from December 1995 to August 1996.  He also served in the Army Reserves and Army National guard for periods from December 1976 to May 2007.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2011, the Veteran testified at a Central Office hearing in front of the undersigned Veterans Law Judge.  The Veteran also testified at a formal hearing in front of a decision review officer at the VA RO.  The transcripts of these hearings have been reviewed and are associated with the claims file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's right knee disability preexisted one of his periods of active duty for training and increased in severity beyond its natural progression as a result of that period of active duty for training.  


CONCLUSION OF LAW

The Veteran's right knee disability existed prior to a period of active duty for training and was aggravated beyond its natural progression by that period of active duty for training.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 
Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Analysis

The Veteran filed a claim with VA in May 2007, contending that he aggravated a right knee disability during a period of active duty for training.  More specifically, as he stated at his January 2011 hearing, the Veteran claims that he had surgery to repair his right anterior cruciate ligament (ACL) in June 1991 before deploying for his annual two weeks of training with the Army Reserve in Fort McCoy, where he spent two weeks jumping on and off armored personnel carriers.  The Veteran believes that this prevented his knee from healing up "well enough" and caused further harm to his knee.  Finally, the Veteran stated that his knee has hurt ever since. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  The Veteran admits that he injured his knee at home when he was not on active duty and only contends that he aggravated his right knee disability beyond its normal progression during service.  Therefore, the Board finds that the Veteran's right knee disability preexisted his period of active duty for training, and the presumption of soundness does not apply to his claim.   

To be sure, the evidence of record shows that the Veteran underwent an arthroscopy for a partial posterolateral meniscectomy and ACL reconstruction aided with a patellar tendon autogenous graft in June 1991.  Then, an August 1991 statement of medical examination and duty status noted that the Veteran was on active duty for training from August 17, 1991, to August 31, 1991, when he complained of knee pain.  The report indicates that the Veteran had major knee surgery in June 1991 and was experiencing some minor post-surgery problems that pre-existed service.  The unit safety officer described the injury as incurred in the line of duty.  The Veteran was placed on a walking profile and remained on permanent profile for years.

After the Veteran retired from service, VA afforded him with a general compensation and pension examination in August 2007.  The Veteran reported right knee pain but had no recent injury to his right knee, did not wear a brace, and took medicine only when his knee was aggravated.  His right knee flexion was limited to 120 degrees by the size of his thigh and calf without crepitus, pain with palpation, or pressure to the patella.  He had no instability and was able to briefly run in place and perform one-leg hops.  The examiner diagnosed the Veteran with changes incident to an ACL reconstructive surgery.  However, she found that the knee joint appeared adequately maintained with no abnormal soft tissue calcifications or joint effusion.  The examiner did not provide an opinion regarding whether the Veteran's right knee disability was aggravated beyond its natural progression during active military service.

Then, Dr. J.P.S., the Veteran's private orthopedic doctor, wrote in September 2009 that he reviewed the Veteran's activities in the National Guard and felt that the demands from those physical activities could have substantially contributed to his ongoing progressive disability based on a Gillette effect.  He then stated that his opinion for this was based upon medical certainty, a practice consisting exclusively of injuries involving the knee, and over 30 years of experience.  Dr. J.P.S. also reported that, at the Veteran's most recent office visit, he had progressive medial compartment degenerative arthrosis that he could only conclude was caused by a persistent ongoing requirement of physical activity.  

Following that opinion, VA afforded the Veteran with a second compensation and pension examination in June 2010.  The examiner noted that the Veteran's service treatment records were incomplete but that the available records did not indicate that he was treated for any right knee disability during active service.  She then stated that the records did show that he injured his right knee in August 1991 during active duty for training and that he had undergone surgery prior to this injury.  The examiner also discounted Dr. J.P.S.'s opinion because it "did not take into account the fact that the Veteran had a prior surgery before his injury and complaints of pain during active duty training."  The Board finds this statement peculiar because Dr. J.P.S. performed the surgery on the Veteran's knee in June 1991.

The examiner noted that there were no constitutional symptoms of arthritis, the Veteran was able to stand for 15 to 30 minutes, and was able to walk between one-quarter mile and one mile.  He also used a cane intermittently but not frequently.  On physical examination, the Veteran's gait was antalgic with increased wear on the outside edge of his right shoe's heel.  The Veteran had right knee tenderness to palpation of the infrapatella.  He had no other abnormalities.  The Veteran's range of motion was zero to 120 degrees.  The examiner did not take X-rays.  After examining the Veteran, she diagnosed him with status post right anterior cruciate and lateral meniscus repair.  The examiner opined that it was less likely than not that the Veteran's right knee disability was permanently aggravated as a result of his military service because his separation examination in July 2007 reported a normal examination with no pain or limitations of range of motion.  Additionally an X-ray dated August 2007 did not note degenerative changes.  Furthermore, the examiner explained that neither the Veteran's medial joint line nor his medial tibial plateau tenderness to palpation with negative McMurrays was consistent with medial compartment osteoarthritis.  

In response, the Veteran submitted two statements from his private physicians.  First, Dr. J.P.S. again concluded that the Veteran's right knee was aggravated by his military activities, which he found lead to a progression of arthritis based upon jumping and standing activities, after reviewing the Veteran's service treatment records.  More specifically, he stated that the two weeks of training in August 1991, consisting of jumping on and off armored personnel carriers, could have substantially contributed to the healing process of the Veteran's right knee reconstruction.  Addressing his September 2009 letter, Dr. J.P.S. explained that the Gillette effect described micro trauma occurring over time based upon work capacity creating progression of arthritis beyond normal levels of activity.  He then confirmed that his recent examination and X-rays confirmed that the Veteran was diagnosed with progressive degenerative arthrosis of his right knee and potential cruciate deficiency.  
Finally, the Veteran submitted a treatment report from Dr. B.D.C., another orthopedic doctor.  Dr. B.D.C. examined and counseled the Veteran before concluding that his increased activities through his annual training duty in August 1991 "likely did at least" partially injure his ACL graft that was placed in June 1991.  He explained that the anteromedial arthritis of the medial compartment exhibited on X-rays is most commonly associated with ACL insufficiency or laxity.  Although the doctor did not find a grossly positive Lachman's test on the right side, he did note that the Veteran had a fairly large knee that limited the examination.  Thus, Dr. B.D.C. opined that the Veteran's knee was aggravated beyond its natural progression by military service.  In so opining, he specifically disagreed with the June 2010 compensation and pension examination report, where it was stated that there was no evidence of degenerative changes within the Veteran's right knee.  

Therefore, the Board observes that the Veteran had a right knee disability that preexisted his period of active military service.  That being said, the Board finds that the preponderance of the evidence weighs in his favor in that it demonstrates that his right knee disability was aggravated beyond its natural progression during his period of active duty for training in August 1991.  Thus, entitlement to service connection for a right knee disability is warranted, and the Veteran's appeal is granted.   


ORDER

Entitlement to service connection for a right knee disability is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


